                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )           Nos. 3:19-CR-130,
                                                 )                3:19-CR-33
WILLIAM KYLE JOHNSON                             )
                                                 )


                                         ORDER

       Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation

recommending that the Court: (1) accept Defendant’s plea of guilty to Count One of the

Information, that is, of being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2); (2) adjudicate Defendant guilty of the charges set forth in

Count One of the Information; and (3) find that Defendant shall remain in custody until

sentencing in this matter [D. 7]. Neither party filed a timely objection to the report and

recommendation. After reviewing the record, the Court agrees with the magistrate judge’s

report and recommendation.      Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation [D. 7] pursuant to 28 U.S.C. § 636(b)(1)

and ORDERS as follows:

       (1)    Defendant’s plea of guilty to Count One of the Information, that is, of being

a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), is

ACCEPTED;




                                             1
      (2)    Defendant is hereby ADJUDGED guilty of the charges set forth in Count

One of the Information;

      (3)    Defendant SHALL REMAIN in custody until sentencing in this matter

which is scheduled to take place on June 15, 2020 at 11:00 a.m. in Knoxville before the

Honorable Pamela L. Reeves, Chief United States District Judge.

      SO ORDERED.

      ENTER:

                                 ____________________________________________
                                 CHIEF UNITED STATES DISTRICT JUDGE




                                          2
